                Case 1:21-cv-00011-JDB Document 12 Filed 02/11/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
CLEAN LABEL PROJECT FOUNDATION,            )
                                           )
            Plaintiff,                     )
                                           )
v.                                         ) No. 21-cv-11(JDB)
                                           )
NOW HEALTH GROUP, INC.,                    )
                                           )
            Defendant.                     )
__________________________________________)

                         STIPULATION AND ORDER EXTENDING TIME

           Plaintiff Clean Label Project Foundation and Defendant NOW Health Group, Inc., by

counsel, hereby stipulate and agree, subject to the approval of the Court, as follows:

           1.       Defendant’s time to file and serve its reply in support of the motion to dismiss the

complaint is extended from February 12, 2021 to February 19, 2022.

           2.       Defendant’s time to file and serve its response to plaintiff’s motion to remand is

extended from February 17, 2021 to February 24, 2021.

           SO ORDERED this ____ day of ______________, 2021



                                          United States District Judge




16199341
           Case 1:21-cv-00011-JDB Document 12 Filed 02/11/21 Page 2 of 3




Dated: February 11, 2021        Respectfully submitted,

                                /s/ J. Travis Pittman
                                J. Travis Pittman (D.C. Bar No. 1016894)
                                HOLMES PITTMAN HARAGUEHI, LLP
                                P.O. Box 380
                                Chester, MD 21619
                                (410) 482-9505
                                jtpittman@hphattorneys.com

                                Attorneys for Plaintiff
                                Clean Label Project Foundation

                                /s/ Richard J. Oparil
                                Richard J. Oparil (D.C. Bar No. 409723)
                                ARNALL GOLDEN GREGORY LLP
                                1775 Pennsylvania Ave. NW, Suite 1000
                                Washington, DC 20006
                                (202) 677-4908
                                Richard.oparil@agg.com

                                Attorneys for Defendant
                                NOW Health Group, Inc.




                                          2
16199341
             Case 1:21-cv-00011-JDB Document 12 Filed 02/11/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

           The undersigned served the foregoing on counsel of record for the plaintiff on February

11, 2021 by ECF.



                                                /s/ Richard J. Oparil
                                                Richard J. Oparil




                                                   3
16199341
